Citation Nr: 0025025	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

The record indicates that the veteran underwent VA 
hospitalization due to his post-traumatic stress disorder 
from February 29, 2000 to March 27, 2000.  While the record 
indicates that this VA hospitalization report was received by 
the RO in May 2000, it was not attached to the veteran's 
claims file prior to transfer of the veteran's claims file to 
the Board in July 2000.  Since this pertinent evidence has 
not been reviewed by the RO, and since the July 2000 waiver 
of RO review does not apply to this piece of evidence, RO 
review is required prior to review by the Board.

At his July 2000 hearing the veteran testified that all of 
his post-traumatic stress disorder treatment during the past 
three years had been at the VA medical center in Battle 
Creek.  The veteran testified that he had received regular VA 
counseling sessions for his post-traumatic stress disorder.  
Copies of such records are not included in the veteran's 
claims file.

The Board further notes that at the July 2000 hearing the 
veteran's representative asserted that the veteran had 
undergone frequent hospitalizations for post-traumatic stress 
disorder (PTSD).


In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  The records requested should 
include all VA outpatient and inpatient 
treatment records from Battle Creek VA 
Medical Center, to include with the PTSD 
program, which are not currently of record.  
All records obtained should be associated 
with the veteran's claims file.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination by 
a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected post-
traumatic stress disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed.  
All manifestations of the service-
connected post-traumatic stress disorder 
should be described in detail.  The 
psychiatrist must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected post-traumatic stress disorder, 
to include whether it renders him 
unemployable.  A complete rationale should 
be given for all opinions and conclusions 
expressed. 

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim taking into consideration 
whether the veteran should be assigned 
staged ratings.  See Fenderson v. West, 12 
Vet. App 119 (1999).  The RO should also 
consider whether the claim should be 
referred to the Director of the VA 
Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999). 

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  
The supplemental statement of the case 
should describe the February 29 through 
March 27, 2000 VA hospitalization report as 
well as all newly submitted evidence since 
the most recent supplemental statement of 
the case in February 2000.  The veteran 
should then be provided an appropriate 
opportunity to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




